Title: To George Washington from Mathew Carey, 4 June 1789
From: Carey, Mathew
To: Washington, George



Sir,
Philadelphia, June 4, 1789.

In the bitterness and anguish of my soul, I sit down to exculpate myself from the charge contained in your excellency’s letter of the 31st ult.
Though I have read it several times over, I cannot, owing to some ambiguity in the expression, tell whether you were offended with my returning your letter—with the contents of mine—or whether the latter was not broken open, and handed to your excellency unsealed, though to the best of my recollection, I sealed it with a wafer and wax, on the latter of which I impressed my cypher.
If your excellency’s dissatisfaction arose from the first mentioned cause, I beg to observe that it does not appear sufficiently founded. In that I followed your own example, and conceived it wd have been the most satisfactory mode of disposing of the letter. On a former occasion, I wished the contents of a letter, of mine to remain an entire secret to every person but your excellency. In consequence, you kindly condescended to return it to me, and I committed it to the flames. With an imprudent earnestness, for which no exc⟨use⟩ can be pleaded, but my peculi⟨ar⟩ situation, if even that itself can extenu⟨at⟩e it, I unfortunately extorted from your excellency a secret of some importance. To guard it effectually, you desired I wd immediately commit your letter to the fire, after perusal. I thought it wd be more satisfactory to you to do that yourself, and therefore, to remove all doubt from your mind, I returned it.
It is barely possible that I forgot to seal my letter. If that was the case—to inadvertence alone—not to design—is it chargeable.

If it was unfortunately broken open, & the contents of it and yours exposed to the prying eyes of impertinent curiosity, I can only assure your excellency that such an event is rather more disagreeable to me than it can possibly be to your excellency. For no one circumstance of my life would I be so unwilling to have canvassed as the subject of those letters.
If the contents of my letter were offensive, I am sincerely sorry I was not more guarded in my expressions; however, I do not recollect to have used a single one derogat⟨o⟩ry to your character, or expressive of ⟨o⟩ther than marked respect.
To that divin⟨mutilated⟩ alone can scrutinize the inmost recesses of the human ⟨mutilated⟩ I appeal for the truth of this declaration, that nothing could be farther from my mind, than the idea of offering your excellency “an intentional insult.” I should hate—nay I should despise myself, were I capable of such an outrage. If I have been so unhappy as to offer “an insult,” be assured, sir, it has been an unintentional one.
The ambiguity of expression above mentioned, is in the following words: “sending me unsealed, through a public conveyance, my letter of the 22d and yours of the 27th of this month”—The word “unsealed” may or may not be connected with “yours.”
As I hope the explanation herein, will be satisfactory that no error of “intention” existed—and you are above regarding any other, I wish as a most singular favour two or three lines, informing whether my letter was or not sealed—and whether your excellency is disposed to place me once more on the former footing, wh you have been pleased to ⟨mutilated⟩ not an “unfriendly” one. ⟨I rem⟩ain, with all due respect, ⟨mutilated⟩ your excellency’s obliged hble servt

M. Carey.

